Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT

	Applicant’s amendment and remarks filed on 3/16/2021 are acknowledged.  Claim 1 is amended.  Claims 1-6, 8, 11-20, 22-23, and 25 are pending.

Terminal Disclaimer
The terminal disclaimer filed on 12/21/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent Application 16/476,058 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections Withdrawn
The rejection of claims 1-6, 8, 20, 22-23, and 25 on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-6, 9, 35-37, and 39 of copending Application No. 16/476,058 (reference application) is withdrawn in light of the terminal disclaimer filed on 12/21/2020.

The rejection of claims 1-6, 8, 20, 22-23, and 25 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in light of applicant’s amendment thereto.

The rejection of claims 1-6, 8, 20, 22-23, and 25 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention is withdrawn in light of applicant’s amendment thereto.

The rejection of claims 1, 3-6, 8, 20, and 22-23 under 35 U.S.C. 102(a)(1) as being anticipated by Coates et al (US Patent 9,085,632, 2015) is withdrawn in light of applicant’s amendment thereto.

Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Anne-Marie Yvon on 4/14/2021.

The application has been amended as follows: 

In the claims:
Cancelled claims 11-19.

Conclusion
Claims 1-6, 8, 20, 22-23, and 25 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian J Gangle whose telephone number is (571)272-1181.  The examiner can normally be reached on M-F, 9-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 




/BRIAN GANGLE/Primary Examiner, Art Unit 1645